Exhibit 10.1

 

EXECUTION COPY

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (the “Agreement”), dated as of May 11, 2010, is
entered into by and between Six Flags Entertainment Corporation, a Delaware
corporation (“the Company”) and Al Weber, Jr. (the “Executive”).

 

W I T N E S S E T H:

 

WHEREAS, the Company and Executive desire that Executive serve as the Company’s
President and Interim Chief Executive Officer on the terms set forth in this
Agreement and to confirm the terms and conditions of such employment by entering
into this Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants set forth in this
Agreement, it is hereby agreed as follows:

 

1.             Term of Employment.  The term of Executive’s employment by the
Company pursuant to this Agreement shall commence on May 11, 2010 (the
“Effective Date”) and shall expire on the fourth anniversary of the Effective
Date (such term, including any extension thereof pursuant to the next sentence,
the “Term”), subject to earlier termination in accordance with Section 4
hereof.  The Term shall automatically extend for additional one year periods
absent written notice to the contrary by either party not less than sixty (60)
days prior to the end of the Term (a “Notice of Non-Renewal”).

 

2.             Position, Duties and Location.

 

(a)       Position and Duties.  Executive shall initially serve as the President
and Interim Chief Executive Officer of the Company (the period during which
Executive serves as Chief Executive Officer, the “CEO Period”).  Notwithstanding
the foregoing, the Company may appoint another person to serve as President
and/or Chief Executive Officer, upon the effectiveness of which appointment
Executive shall become Chief Operating Officer (the period during which
Executive serves as Chief Operating Officer, if any, the “Second Period”). 
During the Term, Executive shall have the duties and responsibilities for the
position(s) then held by Executive that are commensurate with those held by
similarly situated executives at similarly situated companies of similar size,
and such other duties and responsibilities assigned by the Board that are
reasonably consistent with Executive’s position.  During the CEO Period,
Executive shall report solely and directly to the Board.  During the Second
Period, Executive shall report solely and directly to the Company’s Chief
Executive Officer.

 

(b)       Attention and Time.  Executive shall devote substantially all his
business attention and time to his duties hereunder and shall use his reasonable
best efforts to carry out such duties faithfully and efficiently.  During the
Term, it shall not be a violation of this Agreement for Executive to (i) serve
on industry, trade, civic or charitable boards or committees; (ii) deliver
lectures or fulfill speaking engagements; or (iii) manage personal investments,
as long as such activities do not materially interfere with the performance of
Executive’s duties and responsibilities as described herein.  Executive shall be
permitted to serve on for-profit corporate boards of directors and advisory
committees if approved in advance by the Board, which approval shall not be
unreasonably withheld.  Notwithstanding the foregoing, Executive shall resign
from any outside positions if the Board determines in good faith that such
activities interfere in any material respect with the performance of Executive’s
duties and responsibilities for the Company.

 

(c)      Location.  Executive’s principal place of employment shall be located
at the Company’s main corporate headquarters in New York City (the
“Headquarters”); provided that Executive shall travel and shall render services
at other locations, both as may reasonably be required by his duties hereunder.

 

3.             Compensation.

 

(a)       Base Salary.  Executive shall receive a base salary (as applicable,
the “Base Salary”) at an annual rate of $800,000 during the CEO Period and at a
reduced annual rate determined by the Board during the Second Period, which
shall not be less than $600,000.  Executive’s Base Salary shall be

 

--------------------------------------------------------------------------------


 

reviewed by the Company at least annually for increase, beginning on the first
anniversary of the Effective Date.  Base Salary shall be paid at such times and
in such manner as the Company customarily pays the base salaries of its
employees.  In the event that Executive’s Base Salary is increased by the Board
in its discretion at any time during the Term, such increased amount shall
thereafter constitute the Base Salary.

 

(b)       Annual Bonus.  During the Term, Executive shall participate in the
Company’s annual bonus program generally applicable to named executive officers
of the Company on substantially the same terms and conditions generally
applicable to such named executive officers, which terms shall be approved
annually during the CEO Period by the Board following consultation with
Executive.  Executive’s minimum, target and maximum bonus opportunity shall be
determined by the Board in good faith and shall be reasonably commensurate with
Executive’s position(s) with the Company at the relevant time; provided that
Executive’s target bonus opportunity (“Target Bonus”) and maximum bonus
opportunity (“Maximum Bonus”) shall be 100% and 150%, respectively of Base
Salary.  Notwithstanding the foregoing, for the 2010 performance year,
Executive’s annual bonus shall be (i) based on the Company’s attainment of
performance targets that are determined by the Board no later than June 1, 2010
after good faith discussions with Executive and (ii) pro rated for the portion
of the 2010 fiscal year this Agreement is in effect.  The Target Bonus and
Maximum Bonus for 2010 shall be $800,000 and $1,200,000, respectively.  Any
annual bonus payable to Executive shall be paid during the calendar year
following the performance year within five days of the filing of the Company’s
Form 10-K for the performance year (or, if the Company is not required to file a
Form 10-K, within five days of the completion of the audit of the applicable
performance year).

 

(c)       Equity Awards; Equity Purchase.  Not later than the earlier of (i) 30
days after Executive’s promotion on a permanent basis to Chief Executive Officer
or within 60 days of the commencement of employment of another permanent Chief
Executive Officer (if Executive is employed by the Company at the end of such
60-day period), and (ii) the first anniversary of the Effective Date, the Board
shall grant an equity award to Executive that the Board believes in good faith
is commensurate with Executive’s current and expected future role with the
Company.  The terms and conditions of such award shall be consistent with those
generally applicable to named executive officers of the Company.

 

(d)       Other Compensation and Benefits.  During the Term, Executive shall be
entitled to participate in or receive benefits under any employee benefit
programs of the Company (including life, health and disability programs) that
are made generally available to named executive officers of the Company to the
extent that Executive complies with the conditions attendant with coverage under
such plans or arrangements..  Nothing contained herein shall be construed to
prevent the Company from modifying or terminating any plan or arrangement
(excluding, as it relates to Executive, the annual bonus program for 2010
described in Section 3(b)).  Notwithstanding the foregoing, Executive shall be
entitled to four weeks of paid vacation per calendar year.

 

(e)       Expenses.  During the Term, Executive shall be entitled to perquisites
on the same basis as other named executive officers of the Company generally. 
In addition, the Company shall promptly reimburse Executive in accordance with
applicable Company policy for all reasonable expenses that Executive incurs
during his employment with the Company in carrying out Executive’s duties under
this Agreement.  In addition, the Company shall reimburse Executive for
reasonable legal fees and expenses in an amount up to $5,000 incurred in
connection with negotiating this Agreement.  By the first anniversary of the
Effective Date, Executive shall relocate his primary residence to the New York
City metropolitan area (the “Relocation Date”).  The Company shall reimburse
Executive in accordance with applicable Company policy for reasonable expenses
incurred in connection with such relocation.  Until the first anniversary of the
Effective Date, the Company shall pay Executive a housing allowance of $7,500
per month for housing in the New York metropolitan area.

 

(f)        Additional Compensation and Benefits.  Nothing contained in this
Agreement shall limit the Board in awarding, in its discretion, additional
compensation and benefits to Executive.

 

4.             Termination of Employment.  Executive’s employment shall
terminate automatically upon his death or Disability.  The Company may terminate
Executive’s employment for Cause or without Cause.  Executive may terminate his
employment with or without Good Reason.  Upon termination of Executive’s
employment for any reason, the Company shall pay Executive within 10 business
days of his Date of Termination (except with respect to reimbursements described
in clause (D), which shall be paid within 20 business days of

 

2

--------------------------------------------------------------------------------


 

Executive’s Date of Termination) (A) unpaid Base Salary through the Date of
Termination; (B) any earned but unpaid bonus for the prior fiscal year; (C) any
benefits due to Executive under any employee benefit plan of the Company and any
payments due to Executive under the terms of any Company program, arrangement or
agreement, including insurance policies but excluding any severance program or
policy and (D) any expenses owed to Executive, provided Executive properly
submits documentation therefor in accordance with applicable Company policy
within 10 business days after the Date of Termination ((A), (B), (C) and
(D) collectively, the “Accrued Amounts”).

 

(a)       Death; Disability; Termination For Cause; Termination without Good
Reason.  Upon a termination of Executive’s employment (i) due to Executive’s
death or Disability, or (ii) by the Company for Cause or by Executive without
Good Reason, Executive (or, in the case of Executive’s death, Executive’s estate
and/or beneficiaries) shall be entitled to Executive’s Accrued Amounts and
Executive shall have no further right or entitlement under this Agreement to
payments arising from termination of his employment due to death or Disability,
by the Company for Cause or by Executive without Good Reason.  In addition, in
the event of the termination of Executive’s employment due to death or
Disability, Executive (or Executive’s estate) shall be entitled to (i) a pro
rata portion (based on the number of days during the applicable performance year
Executive was employed by the Company) of the annual bonus that would otherwise
have been paid to Executive if his employment had not so terminated, payable at
the time described in Section 3(b) and (ii) immediate vesting of all options, 
restricted stock and other equity-based incentive awards then held by Executive
(collectively “Equity Awards”), with all outstanding options and stock
appreciation rights remaining exercisable for their originally scheduled term. 
Moreover, in the event of the termination of Executive’s employment due to
Disability, Executive shall be entitled to payment of an amount equal to
Executive’s Base Salary for the year of termination, such amount to be paid in
equal installments over the one-year period following Executive’s Date of
Termination in accordance with the Company’s payroll practices.

 

(b)       Termination Without Cause or for Good Reason.  In the event that,
during the Term, (i) the Company terminates Executive’s employment without Cause
or Executive terminates his employment for Good Reason or (ii) Executive
terminates his employment with the Company during the 10-day period following
expiration of the Term due to the Company delivering a Notice of Non-Renewal,
Executive shall be entitled to the Accrued Amounts and the following payments
and benefits in lieu of any payments or benefits under any severance program or
policy of the Company or its Affiliates:

 

(A)          payment of an amount equal to the sum of (X) Executive’s Base
Salary (excluding any reductions thereto that serve as the basis for a
termination for Good Reason or, if Executive terminates for Good Reason pursuant
to clause (A) of the definition thereof, any reductions implemented in
connection with the Executive becoming Chief Operating Officer) and (Y) Target
Bonus for the year of termination, such amount to be paid in equal installments
over the one-year period following Executive’s Date of Termination in accordance
with the Company’s payroll practices;

 

(B)           continued coverage for a period of twelve (12) months commencing
on the Date of Termination or until Executive receives comparable coverage
(determined on a benefit-by-benefit basis) from a subsequent employer for
Executive (and his eligible dependents, if any) under the Company’s health plans
(including medical and dental) and life insurance plans on the same basis as
such coverage is made available to executives employed by the Company
(including, without limitation, co-pays, deductibles and other required payments
and limitations); and

 

(C)           immediate vesting of the greater of (i) the unvested Equity Awards
that would have vested in the twelve (12) month period following Executive’s
Date of Termination and (ii) 50% of the unvested Equity Awards, with all vested
options and stock appreciation rights remaining exercisable for the shorter of
their originally scheduled respective terms and one year following Executive’s
Date of Termination; provided that if a termination under this
Section 4(b) occurs before and with the cooperation of the acquirer or merger
partner in the Change in Control or during the twenty-four (24) month period
following a Change in Control, all of the Equity Awards shall fully vest and all
outstanding options and stock appreciation rights shall remain exercisable for
their originally scheduled respective terms.

 

3

--------------------------------------------------------------------------------


 

(c)       Release.  As a condition to receiving the payments and benefits set
forth in Section 4(b), Executive shall be required, within 60 days of
Executive’s Date of Termination (including, without limitation, a Date of
Termination that occurs after the expiration of the Term), to execute, deliver
and not revoke (with any applicable revocation period having expired) a general
release of claims in a form attached hereto as Exhibit A.  Any payments or
benefits that would otherwise have been made during such 60-day period shall not
be made and shall be accumulated and paid in a single lump sum on the expiration
of such 60-day period.

 

(d)       Full Discharge.  The amounts payable to Executive under this
Section following termination of Executive’s employment shall be in full and
complete satisfaction of Executive’s rights under this Agreement and any other
claims he may have in respect of his employment by the Company or any of its
subsidiaries, and Executive acknowledges that such amounts are fair and
reasonable, and his sole and exclusive remedy, in lieu of all other remedies at
law or in equity, with respect to the termination of his employment hereunder or
breach of this Agreement.  Nothing contained in this sub-section shall serve as
a bar to any claim that would not have been released if Executive executed the
release attached as Exhibit A upon Executive’s Date of Termination, whether or
not such release is required to be executed in connection with such termination.

 

(e)       Definitions.  For purposes of this Agreement, the following
definitions shall apply:

 

(i)          “Affiliate” shall mean a person or other entity that directly or
indirectly controls, is controlled by, or is under common control with the
Company.

 

(ii)         “Board” shall mean the Board of Directors of the Company.  The
duties and responsibilities of the Board hereunder may be exercised by a
committee of the Board, which shall be considered to be the “Board” for purposes
hereof.

 

(iii)        “Cause” shall mean:  (A) Executive’s continued failure (except
where due to physical or mental incapacity) to endeavor in good faith to
substantially perform his duties hereunder after written notice from the Company
requesting such performance; (B) Executive’s material malfeasance or gross
neglect in the performance of his duties hereunder; (C) Executive’s conviction
of, or plea of guilty or nolo contendere to, a misdemeanor involving moral
turpitude or a felony; (D) the commission by Executive of an act of fraud or
embezzlement against the Company or any Affiliate; (E) Executive’s material
breach of any material provision of this Agreement (as determined in good faith
by the Board) that is not remedied within fifteen (15) days after (I) written
notice from the Company specifying such breach and (II) the opportunity to
appear before the Board; (F) Executive’s material violation of a material
Company policy that causes demonstrable damage to the Company, which damage is
not insignificant;  (G) Executive’s continued failure to cooperate in any audit
or investigation involving the Company or its Affiliates or its or their
financial statements or business practices that is not remedied within fifteen
(15) days of written notice from the Company specifying such failure ; or
(H) Executive’s actual gross misconduct that the Board determines in good faith
adversely and materially affects the business or reputation of the Company and
its subsidiaries taken as a whole; provided that in any dispute pursuant to
Section 10 regarding whether “Cause” exists under this clause (H), the
arbitrator shall make a de novo review of whether Executive’s actual gross
misconduct adversely and materially affected the business or reputation of the
Company and its subsidiaries taken as a whole, it being understood that
Executive’s termination shall be determined by the arbitrator to have been by
the Company without Cause under this clause (H) if either (a) Executive did not
actually engage in gross misconduct or (b) such gross misconduct did not in fact
have an adverse and material effect on the business or reputation of the Company
and its subsidiaries taken as a whole

 

(iv)        “Change in Control” shall mean:  (A) any “person” (as such term is
used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), but excluding (x) any employee benefit plan of the
Company, (y) any Permitted Holder or (z) any acquisitions pursuant to a
transaction described in clause (D) below, that does not constitute a Change in
Control), is or becomes the “beneficial owner” (as defined in Rules 13d-3 and
13d-5 under the Exchange Act, except that a person shall be deemed to have
“beneficial ownership” of all shares that any such person has the right to
acquire, whether such right is exercisable immediately or only through the
passage of time), directly or

 

4

--------------------------------------------------------------------------------


 

indirectly, of more than thirty-five percent (35%) of the voting stock of the
Company; (B) at any time, the Continuing Directors (as defined below) cease for
any reason to constitute at least a majority of the Board;  (C) a direct or
indirect sale or other transfer of all or substantially all of the assets of the
Company and its Subsidiaries, taken as a whole, or (D) consummation of any
merger, consolidation or like business combination or reorganization of the
Company that results in the voting securities of the Company outstanding
immediately prior to the consummation of such merger, consolidation or like
business combination or reorganization not representing (either by remaining
outstanding or by being converted into voting securities of the applicable
surviving or other entity) more than fifty percent (50%) of the combined voting
power of the voting securities of the Company or such surviving or other entity
(or the ultimate parent company thereof) outstanding immediately after such
merger, consolidation or like business combination or reorganization.  Only one
(1) Change in Control may occur during the Term.

 

(v)         “Continuing Directors” shall mean, as of any date of determination,
any member of the Board who (i) was a member of the Board on the date of this
Agreement or (ii) was nominated for election or elected to the Board with the
approval of a majority of the Continuing Directors who were members of the Board
at the time of such nomination or election.

 

(vi)        “Date of Termination” / “Notice of Termination.”  Any termination of
Executive’s employment by the Company or by Executive under this Section 4
(other than termination due to death) shall be communicated by a written notice
to the other parties hereto indicating the specific termination provision in
this Agreement relied upon, setting forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of Executive’s
employment under the provision so indicated, and specifying a “Date of
Termination” (a “Notice of Termination”) which, if submitted by Executive, shall
be at least thirty (30) days following the date of such notice.  A Notice of
Termination submitted by the Company may provide for a “Date of Termination” on
the date Executive receives the Notice of Termination, or any date thereafter
elected by the Company in its sole discretion not to exceed thirty (30) days
following the date of such notice.  The failure by Executive or the Company to
set forth in the Notice of Termination any fact or circumstance which
contributes to a showing of Cause or Good Reason shall not waive any right of
Executive or the Company hereunder or preclude Executive or the Company
thereafter from asserting such fact or circumstance within a period of six
months from the Date of Termination in order to enforce Executive’s or the
Company’s otherwise applicable rights hereunder.  For purposes of clarity, a
Notice of Non-Renewal is not a Notice of Termination.

 

(vii)       “Disability” shall mean the Executive’s inability due to a mental or
physical impairment to perform his duties for the Company for 90 consecutive
days or 180 days in any two-year period.

 

(viii)      “Good Reason” shall mean the occurrence, without Executive’s express
written consent, of:  (A) the appointment of any person other than Executive as
Chief Executive Officer of the Company; (B) an adverse change in Executive’s
title or an adverse change in Executive’s reporting obligations, other than, in
each case, as contemplated by Section 2(a); (C) a material diminution in
Executive’s employment duties, responsibilities or authority, or the assignment
to Executive of duties that are materially inconsistent with his position, in
each case, other than as contemplated by Section 2(a); (D) any reduction in Base
Salary other than a reduction in Base Salary contemplated in
Section 3(a) (provided that if Executive’s Base Salary is reduced as
contemplated by Section 3(a), any further reduction thereto shall constitute
Good Reason hereunder) or any reduction in Executive’s Target Bonus or Maximum
Bonus (as expressed as a percentage of Base Salary); or (D) any material breach
by the Company of Section 3 or Section 9 of this Agreement; provided that
Executive may terminate for Good Reason only if (I) within 30 days of the date
Executive has actual knowledge or reasonably should have had actual knowledge of
the occurrence of an event of Good Reason, Executive provides written notice of
the Company specifying such event, (II) the Company does not cure such event
within 60 days of such notice and (III) Executive terminates his employment
within 15 business days of the end of such cure period.  For purpose of clause
(I), the Board shall determine in good faith the date Executive reasonably
should have had actual knowledge of the occurrence of an event of Good Reason.

 

5

--------------------------------------------------------------------------------


 

(ix)         “Permitted Holders” shall mean each person or entity (and any
affiliate of such person) beneficially owning more than 10% of the Company’s
voting stock on the Effective Date.

 

(x)          “Plan” shall mean the Company’s final Plan of Reorganization in
filed in connection with its May 2010 emergence from restructuring.

 

(xi)         “Subsidiary” of the Company shall mean any corporation of which the
Company owns, directly or indirectly, more than fifty percent (50%) of the
voting stock.

 

(e)       Other Positions.  Executive shall immediately resign, and shall be
deemed to have immediately resigned without the requirement of any additional
action, from any and all position Executive holds (including, if applicable, as
a member of the Board) with the Company and its Affiliates on Executive’s Date
of Termination.

 

(f)        Breach of Payment Obligation.  If the Company fails (other than
pursuant to Section 18) to pay any material amount due to Executive (or
Executive’s estate) pursuant to this Section 4 as a result of Executive’s
termination of employment within the fifteen (15) day period following written
notice by Executive (it being understood and agreed that such notice may not be
given until any such material payment has not been paid for at least 15 days
following its scheduled payment date), the restrictions imposed by
Section 7(a)(i) and (ii) shall immediately terminate.

 

5.             Confidentiality of Trade Secrets and Business Information. 
Executive agrees that Executive shall not, at any time during Executive’s
employment with the Company or thereafter, disclose or use any trade secret,
proprietary or confidential information of the Company or any Subsidiary of the
Company (collectively, “Confidential Information”), obtained by him during the
course of such employment, except for (i) disclosures and uses required in the
course of such employment or with the written permission of the Company,
(ii) disclosures with respect to any litigation, arbitration or mediation
involving this Agreement, including but not limited to, the enforcement of
Executive’s rights under this Agreement, or (iii) as may be required by law or
by any court, arbitrator, mediator or administrative or legislative body
(including any committee thereof) with apparent jurisdiction to order such
disclosure; provided that, if, in any circumstance described in clause (iii),
Executive receives notice that any third party shall seek to compel him by
process of law to disclose any Confidential Information, Executive shall
promptly notify the Company and provide reasonable cooperation to the Company
(at the Company’s sole expense) in seeking a protective order against such
disclosure. Notwithstanding the foregoing, “Confidential Information” shall not
include information that is or becomes publicly known outside the Company or any
of its subsidiaries other than due to a breach of Executive’s obligations under
this paragraph.

 

6.             Return of Information.  Executive agrees that at the time of any
termination of Executive’s employment with the Company or expiration of the
Term, whether at the instance of Executive or the Company, and regardless of the
reasons therefore, Executive shall deliver to the Company (at the Company’s
expense), any and all notes, files, memoranda, papers and, in general, any and
all physical (including electronic) matter containing Confidential Information
that are in Executive’s possession or under Executive’s control, except as
otherwise consented in writing by the Company at the time of such termination. 
The foregoing shall not prevent Executive from retaining copies of personal
diaries, personal notes, personal address books, personal calendars, and any
other personal information (including, without limitation, information relating
to Executive’s compensation), but only to the extent such copies do not contain
any Confidential Information other than that which relates directly to
Executive, including his compensation.

 

7.             Noncompetition, Noninterference, Nondisparagement and
Cooperation.

 

(a)       General.  In consideration for the compensation payable to Executive
under this Agreement, Executive agrees that Executive shall not, during
Executive’s employment with the Company other than in carrying out his duties
hereunder and for a period of one (1) year after any termination of employment,
directly or indirectly (i) render services in any capacity (including as an
employee, director, member, consultant, partner, investor or independent
contractor) to a Competitor, regardless of the nature thereof, (ii) engage in
any activity which is in direct conflict with or materially adverse to the
interests of the Company or

 

6

--------------------------------------------------------------------------------


 

any Subsidiary, (iii) attempt to, or assist any other person in attempting to,
employ, engage, retain or partner with, any person who is then, or at any time
during the one hundred eighty (180) day-period prior thereto was, a director,
officer or employee of the Company or a Subsidiary, or encourage any such person
or any consultant, agent or independent contractor of the Company or any
Subsidiary to terminate, alter or modify such relationship with the Company or
any Subsidiary nor (iv)  solicit any then current customer or business partner
of the Company or any Subsidiary to terminate, alter or modify its relationship
with the Company or the Subsidiary or to interfere with the Company’s or any
Subsidiary’s relationships with any of its customers or business partners . 
During the Term and for two (2) years thereafter, Executive agrees not to make
any public statement that is intended to or would reasonably be expected to
disparage the Company, its Affiliates or its or their directors, officers,
employees, businesses or products other than as required in the good faith
discharge of his duties hereunder.  During the Term and for two (2) years
thereafter, the Company (including directors and officers of the Company in
their capacity as such) agrees that it shall not make a public statement that is
intended to or would reasonably be expected to disparage Executive.  At the
request of Executive, the Company shall direct its directors and officers to not
make any statements that would violate this Section 7(a) if they were made by
the Company.  Notwithstanding the foregoing, nothing in this Section shall
prevent any person from (A) responding publicly to any incorrect, disparaging or
derogatory public statement made by or on behalf of the other party to the
extent reasonably necessary to correct or refute such public statement or
(B) making any truthful statement to the extent required by law.

 

(b)       Cooperation.  Executive agrees to cooperate, in a reasonable manner
and at the expense of the Company, with the Company and its attorneys, both
during and after the termination of Executive’s employment, in connection with
any litigation or other proceeding arising out of or relating to matters in
which Executive was involved prior to the termination of Executive’s employment.

 

(c)       Definition.  For purposes of this Agreement, “Competitor” shall mean
any business or enterprise in the theme park business, which shall include,
without limitation, amusement and water parks.  Notwithstanding the foregoing,
Executive’s provision of services to an Affiliate or unit of a Competitor that
is not directly engaged in the theme park business shall not be a violation of
the restrictions of this Section 7 so long as Executive does not provide
services in respect of the theme park business and does not have direct or
indirect managerial or oversight responsibility or authority for the theme park
business.  Nothing contained herein shall prevent Executive from acquiring,
solely as an investment, any publicly-traded securities of any person so long as
he remains a passive investor in such person and does not own more than one
percent (1%) of the outstanding securities thereof.

 

8.             Enforcement.  Executive acknowledges and agrees that:  (i) the
purpose of the covenants set forth in Sections 5 through 7 above (the
“Restrictive Covenants”) is to protect the goodwill, trade secrets and other
confidential information of the Company; (ii) because of the nature of the
business in which the Company is engaged and because of the nature of the
Confidential Information to which Executive has access, it would be impractical
and excessively difficult to determine the actual damages of the Company in the
event Executive breached any such covenants; and (iii) remedies at law (such as
monetary damages) for any breach of Executive’s obligations under the
Restrictive Covenants would be inadequate.  Executive therefore agrees and
consents that if Executive commits any breach of a Restrictive Covenant, the
Company shall have the right (in addition to, and not in lieu of, any other
right or remedy that may be available to it) to temporary and permanent
injunctive relief from a court of competent jurisdiction, without posting any
bond or other security and without the necessity of proof of actual damage.  If
any portion of the Restrictive Covenants is hereafter determined to be invalid
or unenforceable in any respect, such determination shall not affect the
remainder thereof, which shall be given the maximum effect possible and shall be
fully enforced, without regard to the invalid portions.  In particular, without
limiting the generality of the foregoing, if the covenants set forth in
Section 7 are found by a court or an arbitrator to be unreasonable, Executive
and the Company agree that the maximum period, scope or geographical area that
is found to be reasonable shall be substituted for the stated period, scope or
area, and that the court or arbitrator shall revise the restrictions contained
herein to cover the maximum period, scope and area permitted by law.  If any of
the Restrictive Covenants are determined to be wholly or partially unenforceable
in any jurisdiction, such determination shall not be a bar to or in any way
diminish the Company’s right to enforce any such covenant in any other
jurisdiction.

 

7

--------------------------------------------------------------------------------


 

9.             Indemnification.

 

(a)       The Company agrees that if Executive is made a party to, is threatened
to be made a party to, receives any legal process in, or receives any discovery
request or request for information in connection with, any action, suit or
proceeding, whether civil, criminal, administrative or investigative, excluding
any action instituted by Executive, any action related to any actual violation
of Section 16 of the Exchange Act by Executive or any action brought by the
Company for compensation or damages related to Executive’s breach of this
Agreement (a “Proceeding”), by reason of the fact that he was a director,
officer, employee, consultant or agent of the Company, or was serving at the
request of, or on behalf of, the Company as a director, officer, member,
employee, consultant or agent of another corporation, limited liability
corporation, partnership, joint venture, trust or other entity, including
service with respect to employee benefit plans, whether or not the basis of such
Proceeding is Executive’s alleged action in an official capacity while serving
as a director, officer, member, employee, consultant or agent of the Company or
other entity, Executive shall be indemnified and held harmless by the Company to
the fullest extent permitted or authorized by the Company’s certificate of
incorporation or by-laws or, if greater, by applicable law, against any and all
costs, expenses, liabilities and losses (including, without limitation,
attorneys’ fees reasonably incurred, judgments, fines, taxes or penalties and
amounts paid or to be paid in settlement and any reasonable cost and fees
incurred in enforcing his rights to indemnification or contribution) incurred or
suffered by Executive in connection therewith, and such indemnification shall
continue as to Executive even though he has ceased to be a director, officer,
member, employee, consultant or agent of the Company or other entity and shall
inure to the benefit of Executive’s heirs, executors and administrators.  The
Company shall reimburse Executive for all costs and expenses (including, without
limitation, reasonable attorneys’ fees) incurred by him in connection with any
Proceeding within twenty (20) business days after receipt by the Company of a
written request for such reimbursement and appropriate documentation associated
with these expenses.  Such request shall include an undertaking by Executive to
repay the amount of such advance if it shall ultimately be determined that he is
not entitled to be indemnified against such costs and expenses; provided that
the amount of such obligation to repay shall be limited to the after-tax amount
of any such advance except to the extent Executive is able to offset such taxes
incurred on the advance by the tax benefit, if any, attributable to a deduction
for repayment.

 

(b)       Neither the failure of the Company (including its board, independent
legal counsel or stockholders) to have made a determination prior to the
commencement of any proceeding concerning payment of amounts claimed by
Executive under Section 9(a) above that indemnification of Executive is proper
because he has met the applicable standard of conduct, nor a determination by
the Company (including its board, independent legal counsel or stockholders)
that Executive has not met such applicable standard of conduct, shall create a
presumption or inference that Executive has not met the applicable standard of
conduct.

 

(c)       The Company agrees to continue and maintain a directors’ and officers’
liability insurance policy covering Executive at a level, and on terms and
conditions, no less favorable to him than the coverage the Company provides
other similarly-situated executives for six years after Executive’s Date of
Termination.

 

(d)       Nothing in this Section 9 shall be construed as reducing or waiving
any right to indemnification, or advancement of expenses, Executive would
otherwise have under the Company’s certificate of incorporation or by-laws or
under applicable law.

 

10.           Arbitration.  In the event that any dispute arises between the
Company and Executive regarding or relating to this Agreement and/or any aspect
of Executive’s employment relationship with the Company, the parties consent to
resolve such dispute through mandatory arbitration under the Commercial Rules of
the American Arbitration Association (“AAA”), before a single arbitrator in New
York, New York.  The parties hereby consent to the entry of judgment upon award
rendered by the arbitrator in any court of competent jurisdiction. 
Notwithstanding the foregoing, however, should adequate grounds exist for
seeking immediate injunctive or immediate equitable relief, any party may seek
and obtain such relief.  The parties hereby consent to the exclusive
jurisdiction of the state and Federal courts of or in the State of New York for
purposes of seeking such injunctive or equitable relief as set forth above. 
Out-of-pocket costs and expense reasonably incurred by Executive in connection
with such arbitration (including attorneys’ fees) shall be paid by the Company
with respect to each claim on which the arbitrator determines Executive
substantially prevails.

 

8

--------------------------------------------------------------------------------


 

11.           Mutual Representations.

 

(a)       Executive acknowledges that before signing this Agreement, Executive
was given the opportunity to read it, evaluate it and discuss it with
Executive’s personal advisors.  Executive further acknowledges that the Company
has not provided Executive with any legal advice regarding this Agreement.

 

(b)       Executive represents and warrants to the Company that the execution
and delivery of this Agreement and the fulfillment of the terms hereof (i) shall
not constitute a default under, or conflict with, any agreement or other
instrument to which he is a party or by which he is bound and (ii) as to his
execution and delivery of this Agreement do not require the consent of any other
person.

 

(c)       The Company represents and warrants to Executive that (i) the
execution, delivery and performance of this Agreement by the Company has been
fully and validly authorized by all necessary corporate action, (ii) the person
signing this Agreement on behalf of the Company is duly authorized to do so,
(iii) the execution, delivery and performance of this Agreement does not violate
any applicable law, regulation, order, judgment or decree or any agreement, plan
or corporate governance document to which the Company is a party or by which it
is bound and (iv) upon execution and delivery of this Agreement by the parties,
it shall be a valid and binding obligation of the Company enforceable against it
in accordance with its terms, except to the extent that enforceability may be
limited by applicable bankruptcy, insolvency or similar laws affecting the
enforcement of creditors’ rights generally.

 

(d)       Each party hereto represents and warrants to the other that this
Agreement constitutes the valid and binding obligations of such party
enforceable against such party in accordance with its terms.

 

12.           Notices.  All notices and other communications required or
permitted hereunder shall be in writing and shall be deemed given when delivered
(i) personally, (ii) by registered or certified mail, postage prepaid with
return receipt requested, (iii) by facsimile with evidence of completed
transmission, or (iv) delivered by overnight courier to the party concerned at
the address indicated below or to such changed address as such party may
subsequently give such notice of:

 

If to the Company:

 

Six Flags Entertainment Corporation.
1540 Broadway; 15th Floor
New York, New York 10036

 

Attention: James M. Coughlin, Esq.

 

Fax: (212) 354-3089

 

If to Executive:

 

Al Weber, Jr.
c/o Six Flags Entertainment Corporation
1540 Broadway; 15th Floor
New York, New York 10036

 

13.           Assignment and Successors.  This Agreement is personal in its
nature and none of the parties hereto shall, without the consent of the others,
assign or transfer this Agreement or any rights or obligations hereunder;
provided, however, that in the event of a merger, consolidation, or transfer or
sale of all or substantially all of the assets of the Company with or to any
other individual(s) or entity, this Agreement shall, subject to the provisions
hereof, be binding upon and inure to the benefit of such successor and such
successor shall discharge and perform all the promises, covenants, duties, and
obligations of the Company hereunder, and such transferee or successor shall be
required to assume such obligations by contract (unless such assumption occurs
by operation of law).  Anything herein to the contrary notwithstanding,
Executive shall be entitled to select (and change, to the

 

9

--------------------------------------------------------------------------------


 

extent permitted under any applicable law) a beneficiary or beneficiaries to
receive any compensation or benefit payable hereunder following Executive’s
death or judicially determined incompetence by giving the Company written notice
thereof.  In the event of Executive’s death or a judicial determination of his
incompetence, reference in this Agreement to Executive shall be deemed, where
appropriate, to refer to his beneficiary, estate or other legal representative.

 

14.           Governing Law; Amendment.  This Agreement shall be governed by and
construed in accordance with the laws of Delaware, without reference to
principles of conflict of laws.  This Agreement may not be amended or modified
except by a written agreement executed by Executive and the Company or their
respective successors and legal representatives.

 

15.           Severability.  The invalidity or unenforceability of any provision
of this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement.  If any provision of this Agreement shall be held
invalid or unenforceable in part, the remaining portion of such provision,
together with all other provisions of this Agreement, shall remain valid and
enforceable and continue in full force and effect to the fullest extent
consistent with law.

 

16.           Tax Withholding.  Notwithstanding any other provision of this
Agreement, the Company may withhold from amounts payable under this Agreement
all federal, state, local and foreign taxes that are required to be withheld by
applicable laws or regulations.

 

17.           No Waiver.  Executive’s or the Company’s failure to insist upon
strict compliance with any provision of, or to assert any right under, this
Agreement shall not be deemed to be a waiver of such provision or right or of
any other provision of or right under this Agreement.  Any provision of this
Agreement may be waived by the parties hereto; provided that any waiver by any
person of any provision of this Agreement shall be effective only if in writing
and signed by each party and such waiver must specifically refer to this
Agreement and to the terms or provisions being modified or waived.

 

18.           No Mitigation.  In no event shall Executive be obligated to seek
other employment or take other action by way of mitigation of the amounts
payable to Executive under any of the provisions of this Agreement and, except
as set forth herein, such amounts shall not be subject to offset or otherwise
reduced whether or not Executive obtains other employment.  The Company’s
obligation to make any payment pursuant to, and otherwise to perform its
obligations under, this Agreement shall not be affected by any offset,
counterclaim or other right that the Company have against Executive for any
reason; provided that the Company may cease making the payments or providing the
benefits, in each case, under Section 4 if Executive materially violates the
provisions of Sections 5, 6 and 7 and, if curable, does not cure such violation
within fifteen (15) days after written notice from the Company.

 

19.           Section 409A.  This Agreement is intended to satisfy the
requirements of Section 409A of the Internal Revenue Code of 1986, as amended
(“Section 409A”) with respect to amounts, if any, subject thereto and shall be
interpreted and construed and shall be performed by the parties consistent with
such intent.  To the extent Executive would otherwise be entitled to any payment
under this Agreement, or any plan or arrangement of the Company or its
Affiliates, that constitutes a “deferral of compensation” subject to
Section 409A and that if paid during the six (6) months beginning on the Date of
Termination of Executive’s employment would be subject to the Section 409A
additional tax because Executive is a “specified employee” (within the meaning
of Section 409A and as determined by the Company), the payment will be paid to
Executive on the earlier of the six (6) month anniversary of his Date of
Termination or death.  To the extent Executive would otherwise be entitled to
any benefit (other than a payment) during the six (6) months beginning on
termination of Executive’s employment that would be subject to the Section 409A
additional tax, the benefit will be delayed and will begin being provided on the
earlier of the first day following the six (6) month anniversary of Executive’s
Date of Termination or death.  Any payment or benefit due upon a termination of
employment that represents a “deferral of compensation” within the meaning of
Section 409A shall be paid or provided only upon a “separation from service” as
defined in Treas. Reg. § 1.409A-1(h).  Each payment made under this Agreement
shall be deemed to be a separate payment for purposes of Section 409A.  Amounts
payable under this Agreement shall be deemed not to be a “deferral of
compensation” subject to Section 409A to the extent provided in the exceptions
in Treasury Regulation §§ 1.409A-1(b)(4) (“short-term deferrals”) and
(b)(9) (“separation pay plans,” including the exception under subparagraph
(iii)) and other

 

10

--------------------------------------------------------------------------------


 

applicable provisions of Treasury Regulation § 1.409A-1 through A-6. 
Notwithstanding anything to the contrary in this Agreement or elsewhere, any
payment or benefit under this Agreement or otherwise that is exempt from
Section 409A pursuant to Treasury Regulation § 1.409A-1(b)(9)(v)(A) or
(C) (relating to certain reimbursements and in-kind benefits) shall be paid or
provided only to the extent that the expenses are not incurred, or the benefits
are not provided, beyond the last day of the second calendar year following the
calendar year in which Executive’s “separation from service” occurs; and
provided further that such expenses are reimbursed no later than the last day of
the third calendar year following the calendar year in which Executive’s
“separation from service” occurs.  To the extent any expense reimbursement
(including without limitation any reimbursement of interest or penalties related
to taxes) or the provision of any in-kind benefit is determined to be subject to
Section 409A (and not exempt pursuant to the prior sentence or otherwise), the
amount of any such expenses eligible for reimbursement, or the provision of any
in-kind benefit, in one calendar year shall not affect the expenses eligible for
reimbursement in any other calendar year (except for any life-time or other
aggregate limitation applicable to medical expenses), in no event shall any
expenses be reimbursed after the last day of the calendar year following the
calendar year in which Executive incurred such expenses, and in no event shall
any right to reimbursement or the provision of any in-kind benefit be subject to
liquidation or exchange for another benefit.

 

20.           Headings.  The Section headings contained in this Agreement are
for convenience only and in no manner shall be construed as part of this
Agreement.

 

21.           Entire Agreement.  This Agreement constitutes the entire agreement
of the parties with respect to the subject matter hereof and shall supersede all
prior agreements, whether written or oral, with respect thereto, including,
without limitation, the Consulting Agreement between Executive, Kings Leisure
Partners LLC and the Ad Hoc Committee of SFI Noteholders dated as of March 1,
2010; provided, however, that the SFI Noteholders’ obligations under such
agreement shall not terminate with respect to the accrued but unpaid consulting
fees through May 15,  2010 and to reimbursable expenses owed under such
agreement through the Effective Date.  For purposes of clarity, any information
protected by a confidentiality or nondisclosure arrangement between Executive
and any Affiliate of the Company entered into prior to the date of this
Agreement shall, for the duration of such obligation, be governed by Section 5. 
In the event of any inconsistency between the terms of this Agreement and the
terms of any other Company plan, policy, equity grant, arrangement or agreement
with Executive, the provisions most favorable to Executive shall govern.

 

22.           Duration of Terms.  The respective rights and obligations of the
parties hereunder shall survive any termination of Executive’s employment to the
extent necessary to give effect to such rights and obligations.

 

23.           Counterparts.  This Agreement may be executed simultaneously in
two or more counterparts, each of which shall be deemed an original but all of
which together shall constitute one and the same instrument.

 

11

--------------------------------------------------------------------------------


 

EXECUTION COPY

 

IN WITNESS WHEREOF, Executive and the Company have caused this Agreement to be
executed as of the date first above written.

 

 

 

SIX FLAGS ENTERTAINMENT CORPORATION.

 

 

 

 

 

By:

/s/ Usman Nabi

 

 

Usman Nabi

 

 

Chairman

 

 

 

 

 

/s/ Al Weber, Jr.

 

Al Weber, Jr.

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Agreement and General Release

 

Agreement and General Release (“Agreement”), by and between Al Weber, Jr.
(“Executive” and referred to herein as “you”) and Six Flags Entertainment
Corporation, a Delaware corporation (the “Company”).

 

1.             In exchange for your waiver of claims against the Released
Persons (as defined below) and compliance with the other terms and conditions of
this Agreement, upon the effectiveness of this Agreement, the Company agrees to
provide you with the payments and benefits provided in Section 4 of your
employment agreement with the Company, dated May 11, 2010 (the “Employment
Agreement”) in accordance with the terms and conditions of the Employment
Agreement.

 

2.             (a)  In consideration for the payments and benefits to be
provided to you pursuant to section 1 above, you, for yourself and for your
heirs, executors, administrators, trustees, legal representatives and assigns
(hereinafter referred to collectively as “Releasors”), forever release and
discharge the Company and its subsidiaries, divisions, affiliates and related
business entities, successors and assigns, and any of its or their respective
directors, officers, fiduciaries, agents, trustees, administrators, employees
and assigns (in each case, in their capacity as such) (collectively the
“Released Persons”) from any and all claims, suits, demands, causes of action,
covenants, obligations, debts, costs, expenses, fees and liabilities of any kind
whatsoever in law or equity, by statute or otherwise, whether known or unknown,
vested or contingent, suspected or unsuspected and whether or not concealed or
hidden (collectively, the “Claims”), which you have had, now have, or may have
against any of the Released Persons by reason of any act, omission, transaction,
practice, plan, policy, procedure, conduct, occurrence, or other matter arising
up to and including the date on which you sign this Agreement, except as
provided in subsection (c) below.

 

(b)           Without limiting the generality of the foregoing, this Agreement
is intended to and shall release the Released Persons from any and all such
claims, whether known or unknown, which you have had, now have, or may have
against the Released Persons arising out of your employment or termination
thereof, including, but not limited to: (i) any claim under the Age
Discrimination in Employment Act, Title VII of the Civil Rights Act of 1964, the
Americans with Disabilities Act, the Employee Retirement Income Security Act of
1974 (excluding claims for accrued, vested benefits under any employee benefit
or pension plan of the Released Persons subject to the terms and conditions of
such plan and applicable law), the Family and Medical Leave Act, the Worker
Adjustment and Retraining Notification Act of 1988, or the Fair Labor Standards
Act of 1938, in each case as amended [update as appropriate]; (ii) any other
claim whether based on federal, state, or local law (statutory or decisional),
rule, regulation or ordinance, including, but not limited to, breach of contract
(express or implied), wrongful discharge, detrimental reliance, defamation,
emotional distress or compensatory or punitive damages; and (iii) any claim for
attorneys’ fees, costs, disbursements and/or the like.

 

(c)           Notwithstanding the foregoing, nothing in this Agreement shall be
a waiver of claims: (1) that arise after the date on which you sign this
Agreement, including, without limitation, such claims related to any equity
award held by you; (2) for the payments or benefits required to be provided
under Section 4 of the Employment Agreement; (3) regarding rights of
indemnification and receipt of legal fees and expenses to which you are entitled
under the Employment Agreement, the Company’s or a subsidiary of the Company’s
Certificate of Incorporation or By-laws (or similar instrument), pursuant to any
separate writing between you and the Company or any subsidiary of the Company or
pursuant to applicable law; or (4) relating to any claims for accrued, vested
benefits under any employee benefit plan or retirement plan of the Released
Persons subject to the terms and conditions of such plan and applicable law
(excluding any severance or termination pay plan, program or arrangement, claims
to which are specifically waived hereunder.

 

(d)           In signing this Agreement, you acknowledge that you intend that
this Agreement shall be effective as a bar to each and every one of the Claims
hereinabove mentioned or implied.  You expressly consent that this Agreement
shall be given full force and effect according to each and all of its express
terms and provisions, including those relating to unknown, unsuspected or
unanticipated Claims, if any, as well as those relating to any other Claims
hereinabove mentioned or implied.  [Update to include reference to any
applicable statute regarding the waiver of unknown claims.]

 

13

--------------------------------------------------------------------------------


 

3.             (a)  This Agreement is not intended, and shall not be construed,
as an admission that any of the Released Persons has violated any federal, state
or local law (statutory or decisional), ordinance or regulation, breached any
contract or committed any wrong whatsoever against you.

 

(b)           Should any provision of this Agreement require interpretation or
construction, it is agreed by the parties that the entity interpreting or
constructing this Agreement shall not apply a presumption against one party by
reason of the rule of construction that a document is to be construed more
strictly against the party who prepared the document.

 

(c)           You represent and warrant that you have not assigned or
transferred to any person or entity any of my rights which are or could be
covered by this Agreement, including but not limited to the waivers and releases
contained in this Agreement.

 

4.             This Agreement is binding upon, and shall inure to the benefit
of, the parties and their respective heirs, executors, administrators,
successors and assigns.

 

5.             This Agreement shall be construed and enforced in accordance with
the laws of the State of Delaware applicable to agreements made and to be
performed entirely within such State.

 

6.             You acknowledge that you: (a) have carefully read this Agreement
in its entirety; (b) have had an opportunity to consider for at least
[twenty-one (21)] [forty[five (45)] days the terms of this Agreement; (c) are
hereby advised by the Company in writing to consult with an attorney of your
choice in connection with this Agreement; (d) fully understand the significance
of all of the terms and conditions of this Agreement and have discussed them
with your independent legal counsel, or have had a reasonable opportunity to do
so; (e) have had answered to your satisfaction by your independent legal counsel
any questions you have asked with regard to the meaning and significance of any
of the provisions of this Agreement; and (f) are signing this Agreement
voluntarily and of your own free will and agree to abide by all the terms and
conditions contained herein.

 

7.             You understand that you will have at least [twenty-one (21)]
[forty[five (45)]  days from the date of receipt of this Agreement to consider
the terms and conditions of this Agreement.  You may accept this Agreement by
signing it and returning it to the Company’s General Counsel at the address
specified pursuant to Section 12 of the Employment Agreement on or before
              .  After executing this Agreement, you shall have seven (7) days
(the “Revocation Period”) to revoke this Agreement by indicating your desire to
do so in writing delivered to the General Counsel at the address above by no
later than 5:00 p.m. on the seventh (7th) day after the date you sign this
Agreement.  The effective date of this Agreement shall be the eighth (8th) day
after you sign the Agreement (the “Agreement Effective Date”).  If the last day
of the Revocation Period falls on a Saturday, Sunday or holiday, the last day of
the Revocation Period will be deemed to be the next business day.  In the event
you do not accept this Agreement as set forth above, or in the event you revoke
this Agreement during the Revocation Period, this Agreement, including but not
limited to the obligation of the Company to provide the payments and benefits
provided in Section 1 above, shall be deemed automatically null and void.

 

8.             Any dispute regarding this Agreement shall be subject to Delaware
law without reference to its choice of law provisions.  You agree to reimburse
the Company for out-of-pocket costs and expense reasonably incurred by in
connection with enforcing this Agreement (including attorney’s fees) with
respect to each claim on which the Company substantially prevails.

 

 

EXECUTIVE

 

 

 

Al Weber, Jr.

 

 

 

SIX FLAGS ENTERTAINMENT CORPORATION

 

 

 

Usman Nabi

 

Chairman

 

14

--------------------------------------------------------------------------------